Title: Hugh Nelson to Thomas Jefferson, 9 June 1816
From: Nelson, Hugh,Kingsbury, Cyrus
To: Jefferson, Thomas


          
            Sir,
             June 9th 1816. Belvoir
          
          This will be presented to you by Mr Kingsberry who is about entering on the laudable pursut pursuit of imparting to our Indian Brethren, such portion of civilized improvement as he may find them calculated to receive, and circumstances may h enable him to bestow—To you it is only necessary to communicate his object, to ensure your aid and advice—Nothing can hereafter,  in the page of the Historian, throw more light on a life devoted to the Good of your Country, than the undeviating and philanthropic zeal which has ever distinguished your course towards the
			 untutored Man of the  Wilderness—
          
            With high Consideration I am yr hule st
            Hugh Nelson
          
        